Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election by Original Presentation
On 7/21/2022, Applicant submitted an RCE with accompanying claim amendments; however, the amendments to the newly submitted claims are non-compliant.  Claims 1, 21-39 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: The amended independent claims present almost entirely new language, which results in a different species that now recite a method for reducing blockchain-related delays to charge notification times via a dynamic-token-based charge notification threshold of a required number of a blockchain transaction confirmations for sending a related charge notification to a point-of- sale (POS) system, the method being by one or more processors of a non-custodial cryptocurrency platform.
Claim 1 is almost entirely rewritten, prior Claims 2-20 have been canceled; and Claims 21-39 are new.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, Claims 1, 21-39 as presented by the instant amendment are withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03. Because the amendment represents a bona fide attempt by the Applicant to respond to the Final Office Action dated 6/23/2022, Applicant is afforded 2-months to file a proper response. 

In light of the instant amendment, the Application contains claims directed to the following patentably distinct species: 
Claims 1, and 21-39, drawn to a method for reducing blockchain-related delays to charge notification times via a dynamic-token-based charge notification threshold of a required number of a blockchain transaction confirmations for sending a related charge notification to a point-of- sale (POS) system, the method being by one or more processors of a non-custodial cryptocurrency platform; and
Claims 1-20 as previously presented on 3/24/2022, drawn to a method performed by a non-custodial cryptocurrency platform.

The species are independent or distinct because the methods recited therein have different structural limitations and/or steps. As such, there is a patentable difference between the species as claimed and there would be a serious burden on the examiner to search for and apply art to each. That is to say, the species present different fields of search that would not likely result in finding art relevant to the other inventions. In addition, these species are not obvious variants of each other based on the current record. 
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, there are no generic claims. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: 
The species are materially different and would be searched in different areas. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election. 
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species. 
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species. 
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141. 
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i). 
Applicant has selected the first species for prosecution in the instant application by original presentation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J JACOB whose telephone number is (571)270-3082. The examiner can normally be reached on M-F 8:00-5:00, alternating Fri. off. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on 5712728105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/WILLIAM J JACOB/Examiner, Art Unit 3696